©PPL Corporation 2012 1 1st Quarter Earnings Call PPL Corporation May 4, 2012 ©PPL Corporation 2012 Exhibit 99.2 ©PPL Corporation 2012 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. ©PPL Corporation 2012 3 W. H. Spence P. A. Farr Agenda First Quarter Earnings Results, Operational Overview and 2012 Earnings Forecast Segment Results and Financial Overview Q&A ©PPL Corporation 2012 4 First Quarter Reported Earnings First Quarter Earnings from Ongoing Operations Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. First Quarter Earnings Results ©PPL Corporation 2012 5 $/Share Note:See Appendix for the reconciliation of earnings from ongoing operations to reportedearnings. Reaffirmed 2012 Ongoing Earnings Forecast ©PPL Corporation 2012 6 Operational Overview Midlands integration achieving operational improvements and synergy savings Susquehanna-Roseland transmission line preferred route selected by National Park Service Final approval expected in October 2012 Ironwood acquisition completed Susquehanna turbine blade update PPL Electric Utilities filed distribution rate case ©PPL Corporation 2012 7 PPL Electric Utilities Distribution Rate Case Facts Distribution Revenue Increase Requested$104.6 million Test Year2012 Requested ROE11.25% 2012 Distribution Rate Base$2.42 billion 2012 Common Equity Ratio51.03% 1% Change in ROE ~$23 million in revenue Docket No. R-2012-2290597 Complete filing available at www.pplelectric.com/rateinfo ©PPL Corporation 2012 8 Total Supply Pennsylvania Regulated U.K. Regulated Kentucky Regulated Change Q1 2011 Q1 2012 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Ongoing Earnings Overview ©PPL Corporation 2012 9 1st Quarter 2011 EPS - Ongoing Earnings Electric Delivery Margins O&M Depreciation Dilution Total 2012 EPS - Ongoing Earnings Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Kentucky Regulated Segment Earnings Drivers ©PPL Corporation 2012 10 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1) Includes interest expense from the 2011 equity units. 1st Quarter 2011 EPS - Ongoing Earnings Midlands(1) Delivery revenue O&M Income taxes & other Dilution Total 2012 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers ©PPL Corporation 2012 11 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 1st Quarter 2011 EPS - Ongoing Earnings Electric Delivery Margins O&M Depreciation Dilution Total 2012 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers ©PPL Corporation 2012 12 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 1st Quarter 2011 EPS - Ongoing Earnings Margins O&M Income taxes & other Dilution Total 2012 EPS - Ongoing Earnings Supply Segment Earnings Drivers ©PPL Corporation 2012 13 Appendix ©PPL Corporation 2012 14 Dividend Profile A significantly more rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Ongoing EPS based on mid-point of forecast.Annualized dividend based on 1st quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. $/Share Annualized ©PPL Corporation 2012 15 Midlands Integration - Improved
